Citation Nr: 1133714	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied service connection for tinnitus, bilateral hearing loss, and posttraumatic stress disorder (PTSD).  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In a May 2008 Appeal Hearing Options Form, the Veteran requested a video-conference hearing before a Decision Review Officer (DRO).  In correspondence dated in July 2010, the RO advised the Veteran that his DRO hearing was scheduled in September 2010.  The record reflects that the Veteran failed to report for that hearing.  His hearing request is, therefore, deemed withdrawn.  There are no outstanding hearing requests of record.  

In a March 2011 rating decision, the RO granted service connection for bilateral hearing loss and for PTSD, representing a full grant of the benefit sought with respect to these claims.  Hence, the only matter remaining on appeal is that reflected on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Although the Veteran has credibly asserted experiencing in-service noise exposure, competent, persuasive evidence does not establish that the Veteran currently suffers from tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The May 2006 letter also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The May 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2006 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service personnel records, VA treatment records, and the report of a November 2010 VA audiological evaluation.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted. 

The Board acknowledges that the Veteran's service treatment records are not associated with the claims file.  In May 2006, the RO requested the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  In a response dated the same month, the NPRC indicated that the requested records were mailed.  A handwritten note on this response, dated in July 2006 reflects that the RO was unable to locate these records.  In December 2006, the RO advised the NPRC that, despite the May 2006 request, the Veteran's service treatment records had not yet been received at the RO.  The RO asked the NPRC to conduct a thorough search and advise as to whether any other records were available.  In a January 2007 response, the NPRC stated that the Veteran's service treatment records were furnished to the RO in May 2006 in their original form, and no copies were available.  

In correspondence dated in January 2007, the RO informed the Veteran of the difficulty in obtaining his service treatment records, and asked the Veteran to submit any records in his possession.  In a July 2007 letter, the RO advised the Veteran that it was unable to obtain his service treatment records from the service department, and again asked him to submit any service treatment records in his possession.  That month, the RO made a formal finding on the unavailability of the Veteran's service treatment records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.

Moreover, the Board has considered the fact that, during VA treatment in August 2010, the Veteran's physician noted that the Veteran also saw a doctor in the community.  While no private treatment records have been associated with the claims file, there is no indication that the Veteran received private treatment for tinnitus.  As such, any outstanding private treatment records would not be pertinent to the matter on appeal and a remand to obtain any such records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Additionally, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has neither identified nor provided a release form for these private treatment records; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

As noted above, the Veteran was afforded a VA audiological evaluation in November 2010.  During that evaluation, the Veteran denied tinnitus, and no diagnosis of tinnitus was rendered.  For reasons that will be explained below, the Board finds that there is no duty to obtain a medical opinion regarding the claim on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Analysis

Initially, given the absence of service treatment records in this case, the Board points out that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In April 2006, the Veteran filed a claim for service connection for tinnitus.  He has reported in-service noise exposure.  The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as ringing in his ears (tinnitus).  See 38 C.F.R. § 3.159(a)(2).  See also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The Veteran's service personnel records show that he served as a dispatcher and light vehicle driver in Vietnam.  The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  See 38 U.S.C.A. § 1154.  However, that fact notwithstanding, the claim for service connection must nonetheless fail.

In this case, competent and persuasive evidence does not establish that the Veteran currently suffers from tinnitus.  Notably, records of VA treatment dated from October 1998 to March 2011 are negative for complaints regarding or findings of tinnitus.  Rather, during a VA audiology consultation in April 2010, the Veteran specifically denied tinnitus.  Similarly, on VA audiological evaluation in November 2010 he again denied tinnitus.  The Veteran has not otherwise specifically asserted that he does, in fact, experience tinnitus.  

Moreover, even if the Board was to assume, arguendo, that the Veteran's April 2006 claim for service connection for tinnitus is, in and of itself, tantamount to an assertion that he experiences current symptoms of tinnitus and/or has experienced such symptoms since service, any such assertion is not deemed credible when considered in light of other statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  

While, as noted above, the Veteran is competent to report tinnitus, on two occasions since the filing of his current, April 2006 claim, he has specifically denied experiencing tinnitus-in April and November 2010.  Notably, the November 2010 denial was in the context of an evaluation performed in conjunction with the claim for service connection.  In weighing the Veteran's denials of tinnitus made in April and November 2010 against his April 2006 claim for service connection, the Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, assigns these denials of tinnitus more probative weight than any report of tinnitus made in connection with, or, presumed by the filing of, the Veteran's April 2006 claim for service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to evidence is within the province of the Board).

Here, there is no persuasive evidence of record to support a finding that the Veteran has a current tinnitus disability, to include persistent or recurrent symptoms of tinnitus.  As indicated above, although he was afforded a VA audiological evaluation in November 2010, no VA medical opinion regarding the Veteran's claim for service connection for tinnitus has been obtained in this case.  On these facts, however, no such examination or opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current tinnitus disability, or persistent or recurrent symptoms of a tinnitus disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for tinnitus must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

For all the foregoing reasons, service connection for claimed tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as competent, persuasive evidence simply does not support the required elements of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


